TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.23
 
 
COMMERZBANK
 


 
 
T E L E F A X  


An/To Telefax Nr.+1-516-239-0147


Anzahl Seiten / Total number of Pages 2



 
An / To:
     
Von / From:
   
 
TBS International Limited
Mr. Lawrence A Blatte
Mr. Ferdinand V. Lepere
612 East Grassy Sprain Road
Yonkers, New York 10710
United States of America
 
 
 
     
 
Commerzbank AG
Global Shipping
Martin Hugger
 
Ness 7 - 9
20457 Hamburg
 
e-mail: martin.hugger@commerzbank.com
 
 
               



Telefax-Nr.:
 
+49-40-36 83-4068 / 4123
Tel.:
 
+49-40-36 83 - 4074
Datum/Date:
 
28.12.2010
If you receive this fax in error, illegible  or not all pages please phone:
+49-40-3683 - 4066  or - 4067





Dear Fred and Larry,


We refer to the loan facility agreement dated May 28, 2008 made between
yourselves as Borrowers and ourselves as Lenders in which we provide you with a
facility of up to USD 12.5 Mio. (the "Facility Agreement") to refinance the m.v.
“CARIBE MAIDEN”. Words and expressions defined in the Facility Agreement have
the same meaning when used in this letter.
 
On November 19th, 2009, you have asked for our approval of an extension of the
current waiver as documented by letter of March 2, 2009 by another three months.
 
We are pleased to inform you about our consent to your request. We hereby
approve the following adjustment in relation to the Facility Agreement, subject
to the following conditions which shall replace those outlined in clause 14.1
and 10.17 respectively of the Facility Agreement up to and including 0000 on
April 1, 2010, which means that the existing financial and LtV covenants will be
waived up to and including 0000 hours on April 1, 2010 (“Waiver Period”):
 


 
Ø  
Maintenance at all times of Minimum Liquidity (unrestricted cash and cash
equivalents), tested monthly, of at least USD 25.0 Mio.

 
Ø  
Maintenance on a quarterly basis (on a trailing four quarter test) of minimum
EBITDA to Consolidated Interest Charges for such trailing period (EBITDA
definition will be amended in a manner to be agreed to address certain
impairment charges) of 1.75 :1.00:

 
Ø  
Margin to remain at 3.00% p.a. for the duration of the Waiver Period

 
Ø  
prepayment of one quarterly repayment rate of USD 1 Million on or before January
5, 2010

 
Ø  
Waiver fee of 0.25% flat on the remaining outstanding loan amount of USD 3.5
Million.

 
Ø  
equal treatment of with the major creditors

 


 
Please confirm your acceptance of the waiver terms and conditions set out in
this letter by duly signing, dating and returning to us the enclosed duplicate.
By your acceptance, this letter shall be deemed to be an integral part of the
Facility Agreement.
 


Looking forward to hearing from you we remain with best regards


C O M M E R Z B A N K
Aktiengesellschaft
 





 /s/ Martin Hugger               
 
/s/ Kristin Roelver                        
(Martin Hugger)                           
 
(Kristin Roelver)



